Title: To Benjamin Franklin from Valltravers, 25 August 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Sir!
Rockhall, at Bienne, in Switzerland,Augt. 25th. 1778.
Since no Letter is dispatched from the Post-office at Paris, to any Part of Switzerland, except Genève, which has not been Free’d to the Frontier-Town of Pontarlier; and I may very possibly have forgot, to inform Yr. Eycy. of this Circumstance: I now beginn to attribute my Misfortune in not hearing from You, in Answer to my 3. last Letters, of april 14th. May 17th. and July 26th., not to your silence; but to yr. Letters being detained in the Post-office at Paris, for Want of their being free’d by yr. servant. Yr. Excy., whose Punctuality and Kindness I have So often experienced, will certainly thank me for this Hint, and order the Recovery of what Letters may have been stopt in their Way from Passy to this Place; and which I Much long to receive.
Since my last, I have been sollicited by my old good Neighbour, Baillif de Graffenried, Baron of Worb, a Gentleman of Rank and of Ingenuity, a Lover of planting and gardening and a Grandson of one of the chief settlers of N. America, who has already 4. Children from his Wife, an amiable young Lady, of his own Rank and Name: to obtain some Information, on the few queries, contained in his inclosed Memorial. The first of these Queries may easily be answered by the Deputy of the Province of N. Carolina to the general Congress. As to the second, concerning the Use of all his Grants and Title-Deeds, inherited by his Grandfather, perhaps some satisfactory Answer may be Kindly given him, by Yr. Excy. self? In which Case your Kind opinion shall be esteemed a particular Favor. My own he has already, as far as I could conjecture. Vizt. That the Baron should send his Répresentatif, with full Powers and Instructions, to each of the Provinces, where his Inheritances are situated; with legal Copies of all his Title-Deeds, and Filiation; to claim in his Name all such Lands, as have not been vacated, sold, ceded seized for Debts, or Non-Payment of Taxes, Contributions and to renew the Grants thereof by the present new Legislative Power; To setle, what Parts may turn to best Account, by Emigrants from Europe; and to act in his and his Family’s Behalf, as a Faithfull, active, and intelligent Agent, under adequate support and Encouragement.
With my best Wishes for Yr. Excy’s. Health, and For the Prosperity of our respectable sister-Republicks in N: America, and with due Respects to your Colleagues and Grandson, I beg Leave to remain for ever Sir! Your Excellency’s Most obedient humble servant
Rodh. Valltravers.
 
Notation: M. Valtravers [illegible] 1778
